Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 11/18/2020 is acknowledged. Claims 1-12 have been canceled. Claims 13-31 are newly added. Thus, claims 13-31 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-31 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN et al. (A Circularly Polarized Stacked Patch Antenna Array for Tracking Applications in S-Band, 2015 9th European Conference on Antennas and Propagation) in view of Kim et al. (KR 20170094740 A).
Regarding claim 13, KHAN discloses an antenna comprising: a substrate; a driven patch; a parasitic patch arrayed to be vertically spaced apart from the driven patch (see figures (a)-1(c)); and cylindrical spacers formed at four corners of the substrate supporting an upper parasitic patch (see page 2 and fig. 2), wherein the parasitic patch and the driven patch vertically overlap (see page 1 and figures 1(a)-1(c)).

Kim, on the other hand, discloses an ultra-wideband patch antenna having the feature with said difference could be easily derived by a person skilled in the art, wherein one or more parasitic patches (203) are additionally arrayed to be spaced apart from a second microstrip patch (201), and the parasitic patches (203) are coupling-fed with a frequency signal radiated from a second microstrip patch (201) in an indirectly feeding manner; the parasitic patch 203 does not directly receive a frequency signal from the second feed line 202, but instead receives a frequency signal radiated from the second microstrip patch 201 in an indirect feeding method. The coupling is configured to be supplied (see fig. 5A-5B, paragraph [0057] and [0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Khan with the antenna as taught by Kim having the parasitic patch may be disposed between the two adjacent first microstrip patches when viewed from the top of the patch antenna in order to further improve the broadband characteristics of the patch antenna (see paragraph [0061] by Kim).
Regarding claim 14, KHAN in view of Kim discloses the antenna of claim 13, wherein the metal plate antenna radiates an electromagnetic signal obtained from the radiator by coupling (which is the upper parasitic patch and a lower patch are electromagnetically connected to each other (see page 2 and figures 1(a)-1(c) by Khan).
Regarding claim 15, KHAN in view of Kim discloses the antenna of claim 13, wherein the sub patch antenna radiates an electromagnetic signal obtained from the metal plate antenna by coupling (which is the parasitic patches (203) are coupling-fed with the frequency signal radiated from the second microstrip patch (201) in the indirectly feeding manner (see fig. 5A-5B, paragraph [0059] by Kim).
Regarding claim 16, KHAN in view of Kim discloses the antenna of claim 13, wherein the fixing rod is disposed to be spaced apart at a predetermined distance from a corner part of the metal plate antenna (which having the additional features could be easily derived through a design change to the cylindrical spacers formed at four corners of the substrate supporting the upper parasitic patch, see page 2 and fig. 2 by KHAN).
Regarding claim 17, KHAN in view of Kim discloses the antenna of claim 16, wherein the predetermined distance is as much as, or longer than a diameter of a cross-section of the fixing rod (which having the additional features could be easily derived through a design change to the cylindrical spacers formed at four corners of the substrate supporting the upper parasitic patch, see page 2 and fig. 2 by KHAN).
Regarding claim 18, KHAN in view of Kim discloses the antenna of claim 13, wherein a central region of the metal plate antenna overlaps the radiator in the vertical direction (see page 1 and fig. 1(a)-1(c) by KHAN).
Regarding claim 19, KHAN in view of Kim discloses the antenna of claim 13, wherein a size of the metal plate antenna is determined by a frequency of the electromagnetic signal to be radiated (see table 1 and fig. 1(a)-1(c) by KHAN).
Regarding claim 20, KHAN in view of Kim discloses the antenna of claim 13, wherein a separation distance between the radiator and the metal plate antenna is 
Regarding claim 21, KHAN in view of Kim discloses the antenna of claim 13, wherein the substrate is a dielectric substrate (see paragraph [0037] by Kim).
Regarding claim 22, KHAN in view of Kim discloses the antenna of claim 13, wherein the metal plate antenna is shape of a square, circle, a triangle, or a pentagon (which are square patches or a circularly polarized stacked patch antenna, see page 1 and fig. 1(a)-1(c) by KHAN).
Regarding claim 23, KHAN discloses an antenna comprising: a substrate; a driven patch; a parasitic patch arrayed to be vertically spaced apart from the driven patch (see figures (a)-1(c)); a metal plate antenna square-shaped and disposed to be spaced apart from the radiator to a vertical direction of the radiator; and cylindrical spacers formed at four corners of the substrate supporting an upper parasitic patch (see page 2 and fig. 2), wherein the parasitic patches and the driven patch vertically overlap (see page 1 and fig. 1(a)-1(c)).
Khan does not explicitly disclose the former comprises four sub-patch antennas disposed on the substrate; four fixing rods supporting the metal plate antenna; and four sub patch antennas attached respectively to the four fixing rods and disposed on the substrate. 
Kim, on the other hand, discloses an ultra-wideband patch antenna having the feature with said difference could be easily derived by a person skilled in the art, wherein one or more parasitic patches (203) are additionally arrayed to be spaced apart 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Khan with the antenna as taught by Kim having the parasitic patch may be disposed between the two adjacent first microstrip patches when viewed from the top of the patch antenna in order to further improve the broadband characteristics of the patch antenna (see paragraph [0061] by Kim). 
Regarding claim 24, KHAN in view of Kim discloses the antenna of claim 23, wherein a central region of the metal plate antenna overlaps the radiator in the vertical direction (see page 1 and fig. 1(a)-1(c) by KHAN).
Regarding claim 25, KHAN in view of Kim discloses the antenna of claim 23, wherein a size of the metal plate antenna is determined by a frequency of the electromagnetic signal to be radiated (see table 1 and fig. 1(a)-1(c) by KHAN).
Regarding claim 26, KHAN in view of Kim discloses the antenna of claim 23, wherein a separation distance between the radiator and the metal plate antenna is determined by a frequency of the electromagnetic signal (which having a 5 mm long air gap is provided between each of the parasitic patches and the driven patch, see table 1 and fig. 1(a)-1(c) by KHAN). 
Regarding claim 27, KHAN in view of Kim discloses the antenna of claim 23, wherein the metal plate antenna radiates an electromagnetic signal obtained from the radiator by coupling (which is the upper parasitic patch and a lower patch are electromagnetically connected to each other (see page 2 and figures 1(a)-1(c) by Khan). 
Regarding claim 28, KHAN in view of Kim discloses the antenna of claim 23, wherein the four sub patch antenna radiate an electromagnetic signal obtained from the metal plate antenna by coupling (which is the upper parasitic patch and a lower patch are electromagnetically connected to each other (see page 2 and figures 1(a)-1(c) by Khan).
Regarding claim 29, KHAN in view of Kim discloses the antenna of claim 23, wherein a partial region of the metal plate antenna overlaps a partial region of the radiator in the vertical direction (which having the additional feature could be easily derived through a design change to the feature of Kim, wherein a first microstrip patch (101) and the parasitic patches (203) are positioned vertically above and below, see fig. 2 and 5a by Kim).
Regarding claim 30, KHAN in view of Kim discloses the antenna of claim 23, wherein the four fixing rod are disposed to be spaced apart at a predetermined distance 
Regarding claim 31, KHAN in view of Kim discloses the antenna of claim 23, wherein the predetermined distance is as much as, or longer than a diameter of a cross-section of the fixing rod (which having the additional features could be easily derived through a design change to the cylindrical spacers formed at four corners of the substrate supporting the upper parasitic patch, see page 2 and fig. 2 by KHAN).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/12/2022